Case 5:20-mj-O0006 Document1 Filed on 01/01/20 in TXSD Page 1 of 1

AO 9) (Rev. II/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Jose Luis PICADO-Rodriguez ) Case No.
)
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 31, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Honduras, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Bruni, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March t, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about December 31, 2019 the defendant Jose Luis PICADO-Rodriguez was apprehended near Bruni, Texas. After a brief
interview it was determined that, Jose Luis PICADO-Rodriguez was an undocumented alien from Honduras and subsequently placed
under arrest. Further investigation revealed that Jose Luis PICADO-Rodriguez was previously REMOVED from the United States on
08/28/2019 at Houston, Tx. There is no record that Jose Luis PICADO-Rodriguez has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[ |continued on the attached sheet. /S/Joshua Steele

Complainant's signature

 

Joshua Steele , Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: January 02, 2020

 

Judge's signature

City and state: Laredo, Texas’ Sam Sheldon __ U.S. Magistrate Judge
, Printed name and title
